Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 04 September 2020 in which claims 1-20 are pending. Claims 1, 17 and 20 are independent. Claims 2-16 and 18-19 are dependent.


Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a coil positioning system comprising  one or more of first engagement features in combination with one or more of a second engagement features wherein the first engagement features are selectively engage a first imaging table of a plurality of imaging tables in a first orientation and the second engagement features are selectively engage a second imaging table of the plurality of imaging tables in a second orientation as detailed in the claim in association with the remaining claim features. 

As to dependent claims 2-16, these claims are allowed because each of these claims depends from allowed independent claim 1.

As to independent claim 17, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a system for selective positioning of an RF surface coil comprising a table coupling device wherein the table coupling device includes a first side opposite of second side and wherein the first side is defined by a generally planar surface configured to generally mate with a first imaging table of a plurality of imaging tables in combination with the second side defined by a contoured surface having a curvature associated therewith configured to mate with a second imaging table of the plurality of imaging tables, as detailed in the claim in association with the remaining claim features.

As to dependent claims 18 and 19 these claims are allowed because each of these claims depends from allowed independent claim 17.

As to independent method claim 20, the claim is allowed because prior art of the record neither discloses nor reasonably suggests a method steps of determining an orientation of a table coupling device with respect to the one of the plurality of imaging tables, wherein the determination of the orientation of the table coupling device is based on a configuration of the one of the plurality of imaging tables, and wherein the orientation comprises one of the first side or second side facing the one of the plurality of imaging tables, as stated in the claim in association with the remaining claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Ortendahl 
(US-5,085,219)
Ortendahl discloses a coil positioning system (10) very similar to that of the Applicant’s claimed invention. It discloses many features of the independent claims 1. For example it discloses a table coupling device (12) and a coil coupling device (16), cf. Fig. 1. It also discloses a first and a second table engagement features (31a and 31b respectively, cf. Fig. 1 and 4). Ortendahl also discloses a first interface device (26) and a second interface device (27). It also discloses a coil coupling device (16).  The coil coupling device (16) is configured to place the coil in different tilt positions including vertical and horizontal positions, cf. Fig. 5. However, Ortendahl fails to disclose a first table engagement features in a first orientation of a table coupling device (12) along with a second table engagement features in a second orientation of the table coupling device (12). 
 
As to independent claim 17, Ortendahl discloses many features of the claim but lacks a first side defined by a generally planar surface for mating with a first imaging table along with a second side defined by a contoured surface having a curvature associated with a second imaging table.

As to independent claim 20, Ortendahl discloses many features of the method claim. How it lacks a step of determining an orientation of a table coupling device (12) with respect to a plurality of imaging tables because the table coupling device (12) is shown to have only a single orientation.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852